
	
		II
		110th CONGRESS
		1st Session
		S. 1666
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Baucus (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to improve
		  the process for congressional consideration of international social security
		  agreements.
	
	
		1.Consideration of
			 International Social Security Agreements
			(a)In
			 generalSection 233(e) of the
			 Social Security Act (42 U.S.C. 433(e)) is amended—
				(1)in paragraph (2),
			 by striking effective the first place it appears and all that
			 follows through the period and inserting “effective—
					
						(A)if, and only if, an approval
				resolution regarding such agreement has passed both Houses of Congress and has
				been enacted into law in accordance with paragraph (3); and
						(B)on any date, provided in the
				agreement, that occurs after the enactment of such an approval
				resolution.
						;
				and
				(2)by adding at the
			 end the following:
					
						(3)(A)For purposes of
				paragraph (2), the term approval resolution means a joint
				resolution, the matter after the resolving clause of which is as follows:
				That the proposed agreement entered into pursuant to section 233 of the
				Social Security Act between the United States and _______ establishing an
				international social security agreement with respect to the social security
				system established by title II of such Act and the social security system of
				_______, transmitted to Congress by the President on ______, is hereby
				approved., the first 2 blanks therein being filled with the name of the
				country with which the United States entered into the agreement, and the 3rd
				blank therein being filled with the date of the transmittal of the agreement to
				Congress.
							(B)Whenever a document setting forth an
				agreement entered into under this section and the report required under
				paragraph (1) is transmitted to Congress, copies of such document and report
				shall be delivered to both Houses of Congress on the same day and shall be
				delivered to the Clerk of the House of Representatives if the House is not in
				session and to the Secretary of the Senate if the Senate is not in
				session.
							(C)On the day on which such document and
				report are transmitted to the House of Representatives and the Senate, an
				approval resolution with respect to such agreement shall be introduced (by
				request) in the House by the majority leader of the House, for himself or
				herself and the minority leader of the House, or by Members of the House
				designated by the majority leader and minority leader of the House; and shall
				be introduced (by request) in the Senate by the majority leader of the Senate,
				for himself or herself and the minority leader of the Senate, or by Members of
				the Senate designated by the majority leader and minority leader of the Senate.
				If either House is not in session on the day on which such an agreement is
				transmitted, the approval resolution with respect to such agreement shall be
				introduced in that House, as provided in the preceding sentence, on the first
				day thereafter on which that House is in session. The resolution introduced in
				the House of Representatives shall be referred to the Committee on Ways and
				Means and the resolution introduced in the Senate shall be referred to the
				Committee on
				Finance.
							.
				(b)Conforming
			 amendmentThe heading for section 233(e) of such Act (42 U.S.C.
			 433(e)) is amended by inserting Process for
			 Approval; after Reports to
			 Congress;.
			(c)Effective
			 dateThe amendments made by this section apply to international
			 social security agreements described in section 233 of the Social Security Act
			 (42 U.S.C. 433) that first take effect after January 1, 2007.
			
